Title: To George Washington from Samuel Huntington, 6 June 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia June 6. 1781
                        
                        A Resolve of Congress of the 2d Instant relative to the Bills emitted in Pursuance of the Act of the 10th of
                            March 1780 is herewith enclosed for the Information of your Excellency.
                        By sunday Prisoners from Charles Town who are exchanged & just arrived at this Port in a Flag, we
                            have received Information which seems not to admit a Doubt, that Lord Raudon had evacuated Camden and retreated to Charles
                            town with his Troops, and was pursued by General Greene. ’Tis also reported that on his Retreat he was attacked by General
                            Greene with considerable Success, but this latter Report wants further Confirmation.
                        From various Accounts it seems highly probable the Enemy have evacuated or lost all their inland Posts. It is
                            said our People are in Possession of ninety six, Augusta and some other Posts nearer Charles town, but we have no Advices
                            from General Greene later than those already communicated to your Excellency. I have the Honor to be, with the greatest
                            Regard Your Excellency’s Most obedient & most humble Servant
                        
                            Sam. Huntington President

                        
                    